August 14, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         SMART CALL, LLC, Appellant

NO. 14-13-00223-CV                          V.

                       GENIO MOBILE, INC, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Genio Mobile,
Inc., signed March 18, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Smart Call, LLC, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.